DETAILED ACTION
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 5, line 3, the phrase “the guide” is unclear and confusing as presently set forth since it is not known whether the limitation is in reference towards the “the guide rail” or one of the “guides” {plural} as previously set forth {i.e., no previous basis for just a “guide”}.  In Claim 9, line 1, the phrase “the bracket” is unclear since it is not known which of the “pair of brackets” [Claim 6] is being referenced thereby rendering the metes and bounds of the claim protection unascertainable.  In Claim 10, line 1, the phrase “the bracket” does not have a proper antecedent basis; in line 2, the phrase “a guide” is unclear and confusing since it is not known whether the “guide” is a new and distinct limitation or a reference back to the previously established “the guide” in Claim 5; and in line 4, the phrase “guide rails” is unclear and confusing since the limitation “guide rails” has already been established in the claimed dependency {note Claim 4 for instance}.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2015-014221.  KR`221 teaches of a refrigerator (10) comprising: a main body (11); and a storage chamber provided inside the main body to accommodate a shelf unit (fig. 1), wherein the shelf unit (figs. 2-7 for instance) includes: a first shelf (52) arranged in a front portion of the storage chamber and moveable along a first direction (fig. 6) relative to the storage chamber, a second shelf (51) arranged behind the first shelf and moveable along the first 10direction relative to the storage chamber (described as movable in same direction), and a guide unit (fig. 3) arranged to guide the first shelf to be moved along a second direction (such as shown in fig. 7) relative to the storage chamber different from the first direction while the first shelf and the second shelf have been moved along the first direction (in a manner as similar to fig. 11).  Regarding Claim 2, the shelf unit comprises: a pair of supporting members ((54) shown as two components – fig. 3) coupled onto either side (either side of a centerline) on a bottom of the second shelf to support the first shelf and the second shelf, and moveable in the first direction along with the first shelf and the second shelf.  Regarding Claim 3, the pair of supporting members are a pair of first supporting members (shown) and the shelf unit comprises: a plurality of second supporting members (52a, 52c) coupled onto a bottom of the first shelf to support the first shelf, and moveable in the second direction along with the first shelf (note figs. 6-7).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., [US 8,936,332].  Park teaches of a refrigerator (refrigerator) comprising: a main body (110); and a storage chamber provided inside the main body to accommodate a shelf unit (fig. 3), wherein the shelf unit (figs. 4-11 for instance) includes: a first shelf (170) arranged in a front portion of the storage chamber and moveable along a first direction (fig. 8) relative to the storage chamber, a second shelf (150) arranged behind the first shelf and moveable along the first 10direction relative to the storage chamber (fig. 8), and a guide unit (249) arranged to guide the first shelf to be moved along a second direction (such as shown in fig. 11) relative to the storage chamber different from the first direction while the first shelf and the second shelf have been moved along the first direction (fig. 11).  Regarding Claim 2, the shelf unit comprises: a pair of supporting members (180) coupled onto either side on a bottom of the second shelf to support the first shelf and the second shelf, and moveable in the first direction along with the first shelf and the second shelf (shown).  

Allowable Subject Matter
Claims 4 & 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 & 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various plural shelf supporting arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
February 23, 2021

/James O Hansen/Primary Examiner, Art Unit 3637